Exhibit NEWS RELEASE For release December 28, 2009 PANELTECH INTERNATIONAL COMPLETES REVERSE MERGER AND BECOMES A PUBLICLY TRADED CORPORATION HOQUIAM, WASHINGTON – December 28, 2009.Paneltech International LLC (“Paneltech”), a company engaged in the design and manufacture of resin-saturated media announced today that on December 23, 2009 it completed a reverse merger (the “Merger”) with publicly traded Charleston Basics, Inc.(“Charleston” or the “Company”) (OTCBB:CHBS) a company that previously sold outdoor camping goods and tactical gear.Under the terms of the Merger, Paneltech merged with and into Paneltech Products, Inc., a Delaware corporation and wholly-owned subsidiary of Charleston, to become Charleston’s principal operating business.
